                      Case 2:20-mj-00064-jmc Document 1 Filed 05/21/20 Page 1 of 1


AO 91 (Rev. 11/11) Criminal Complaint

                                                                                                                       Fl~ED
                                    UNITED STATES DISTRICT COURT
                                                                 for the                                   2020 KAY 21 PH 3: 34
                                                         District of Vermont

                 United States of America                           )                                       gy      ~,t_...;·;;......-K_-- -
                               V.                                   )                                            u-fPUTY CLERK
                                                                    )      Case No.
                        EIKE BLOHM                                  )
                                                                    )
                                                                    )
                                                                    )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     April 17, 2020              in the county of               Chittenden                in the
                       District of _ _ _V_er_m_o_n_t___ , the defendant(s) violated:

             Code Section                                                     Offense Description
                                                                                                                                               \
 18 U.S.C. § 2251 (a)(1)                         Knowing use of a child for the purpose of producing a visual depiction of the
                                                 minor engaging in sexually explicit conduct using materials that have been
                                                 mailed, shipped, or transported in and affecting interstate and foreign
                                                 commerce; and

18 U.S.C. § 2252(a)(4)(B)                        Knowing possession of child pornography that was produced using materials
                                                 that have traveled in and affecting interstate/foreign commerce.


          This criminal complaint is based on these facts:

See Attached Affidavit




          ~ Continued on the attached sheet.



                                                                                        //       Complainant's signature
                                                                                   ✓•



                                                                                             Seth Fiore, HSI Special Agent
                                                                                                  Printed name and title

Sworn to before me and signed in my presence.


Date:             05/21/2020


City and state:                         Burlington, Vermont                      Hon. John M. Conroy, U.S. Magistrate Judge
                                                                                                  Printed name and title
